 In the Matter of BALTIMORE MAIL STEAMSHIP COMPANY, AN AFFILIATEOF UNITED STATES LINES COMPANY1andMARINE ENGINEERS BENE-FICIAL ASSOCIATIONIn the Matter of BALTIMORE MAIL STEAMSHIP COMPANY,AN AFFILIATEOF UNITED STATES LINES COMPANY 1andNATIONAL ORGANIZATIONMASTERS, MATES & PILOTS OF AMERICAIn the Matter of UNITED STATES LINES COMPANYandMARINE DIVI-SION,COMMERCIAL TELEGRAPHERSUNION, A. F. OF L.In the Matter of UNITED STATES LINES COMPANYandNATIONALORGANIZATION MASTERS, MATES & PILOTS OF AMERICA 2 AND UNITEDLICENSED OFFICERS OF AMERICAIn the Matter Of UNITED STATES LINES COMPANYandMARINE ENGI-NEERS BENEFICIAL ASSOCIATION AND UNITED LICENSED OFFICERS OFAMERICACases Nos. R-1638, R-1639, R-1640, RE-3, and RE-3, respectively.-Decided March 13, 1940Shipping Industry-Investigation of Representatives:petition for dismissedwhere unions do not desire to continue the proceeding and company refuses toproduce evidence deemed necessary by the Board to continue in its investigation.Mr. rliillard L. 11lidonick,for the Board.Kirlin, Campbell, Hickox, Keating cf McGrann,byMr. A. V.CherbonnierandMr. James A. Carney,ofNew York City, forUnited States Lines Company.Mr. Edward P. Trainer,of New York City, for the M. E. B. A.Capt. Edward T. Pinchin,of Rockville Center, Long Island, N. Y.,for the M. M. P.Mr. C. C. Johnson,of New York City, for the C. T. U.Mr. Herbert J. DeVarcoandMr. B. L. Todd,of New York City,andMr. 0. L. Bonifay,of Baltimore, Md., for the U. L. 0.Boudin, Cohn cQ Glickstein,byMr. Leonard B. BoudinandMr.Irving Robert Feinberg,of New York City, for the A. C. A.Mr. Frederick R. Levinstone,of counsel to the Board.1 Incorrectly designated in the petitions and notice of hearing as Baltimore Mail SS Co ,an affiliate of U. S Lines Co. and BaltimoreMail-United States Lines2 Incorrectly designated in the petition and notice of hearing as Masters,Mates andPilots of America.21 N. L. R. B., No 52.561 562DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDER'STATEMENT OF THE' CASEOn May 24, 1939, Marine Engineers Beneficial Association,'hereincalledM. E. B; A., filed with the Regional Director for the SecondRegion (New York City) a petition and on June '6 and June 26,1939, amended petitions alleging that a question affecting'commercehad arisen concerning the representation of employees of BaltimoreMail Steamship Company and United States Lines Company andrequesting an investigation and certification of representatives pur-.suant to Section9 (c) of the National Labor Relation's Act, 49 Stat:449, herein called the Act.On May 29, 1939, National OrganizationMasters, Mates & Pilots of America; herein called M. M. P., filed asimilar-petition with the. Regional. Director.On August 29, 1939, theMarine Division, Commercial Telegraphers Union, herein calledC.T.U., filed a similar petition with the Regional Director.OnAugust 18, 1939, United States Lines Company filed two similarpetitionswith the Regional Director.On October 18, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice and further ordered that for the purposes of hearing and forall other purposes, the cases be consolidated and that one record ofthe hearing be made. 'On October 20, 1939, the Regional Director issued a notice ofhearing copies of which were duly served upon all the parties.Pur-suant, to such notice a hearing was held on November 20 through28, 1939, in New York City before Charles E. Persons, the TrialExaminer duly designated by the Board. 'On January 6, 1940, the Board issued an order reopening therecord for the purpose of adducing further testimony,inter alia,withrespect to the charter agreement between United States Lines Com-pany and Baltimore Mail Steamship Company under the terms ofwhich United States Lines Company is operating five ships ownedby Baltimore Mail Steamship Company and remanding the proceed-ing to the Regional Director for the Second Region (New,York' City),,for the purpose of continuing such further,hearing.On January31, 1940, the Regional Director issued notice of further hearing whichwas duly served upon all the parties.Pursuant to said notice hear- BALTIMORE MAIL STEAMSHIP COMPANY563ing was held on February 13 and 17, 1940, at New York City beforeJoseph -L.Maguire, the Trial Examiner duly designated by theBoard.For the purpose of adducing testimony with respect tothe appropriate unit the Board on February 12, 1940, issued sub-poenas-directing A. J. McCarthy, vice president of ,.United-,StatesLines Company, to appear and testify' in said proceeding and direct-ing United States Lines Company to produce the charter agreementbetween it and Baltimore Mail Steampship Company.McCarthyand United States Lines Company refused to comply with thesubpoenas.During the course of the hearing all of the unions with the excep-tion of the A. C. A. requested indefinite adjournment or dismissalof the petitions.The A. C. A. consistently contended that therewas no question concerning representation existing between it andthe petitioner C. T. U., which petitioning union, as previously noted,joined in the request for indefinite adjournment. It is apparentfrom the- above-noted facts that none, of the unions of their ownvolition desire to continue this proceeding and that the only partydesiring its continuance is United States Lines Company.Since theunions do not desire to continue the proceeding and the United StatesLines Company has refused to produce evidence deemed necessaryby the Board in its investigation we will dismiss the petitions with-out prejudice.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations, Series 2-as amended,IT isHERESY oRDEREDthat the petitions herein be dismissed, with-out prejudice, and the aforesaid cases be, and they hereby are, closed.